McCORD, Judge.
Petitioner Hinson has filed a petition for common law certiorari seeking review of the circuit court’s affirmance without opinion of the county court’s denial of his motion seeking discharge because the State failed to bring him to trial within 90 days of his arrest, pursuant to Fla.R.Crim.P. 3.191. Petitioner entered a plea of nolo contendere to driving while intoxicated, specifically re*845serving his right to appeal the denial of the motion for discharge. We reverse.
The record shows that prior to the filing of petitioner’s motion for discharge, the State filed in the county court a written stipulation, stating as follows:
The State of Florida hereby stipulates in the above styled cause that under the facts in the record defendant Hinson nor his attorney Salmon ever made a valid knowing or intelligent waiver of speedy trial and that speedy trial has run in the case in that defendant’s motion for continuance to complete discovery was chargeable to the state due to failure to timely disclose an essential witness to defendant’s counsel. (Emphasis supplied.)
The stipulation was signed by Daniel W. Clark, Assistant State Attorney. In view of the stipulation, the circuit court’s affirmance of the trial court’s denial of the motion for discharge was error.
Petition for writ of certiorari is granted, and the cause is reversed and remanded with directions that the petitioner be discharged.
ROBERT P. SMITH, Jr., C. J., and BOOTH, J., concur.